     Case 1:12-cv-03419-GBD-SLC Document 988 Filed 11/08/19 Page 1 of 3



                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

JEFFREY LAYDON, on behalf of himself and all others similarly
situated,

                             Plaintiff,

                     - against -

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., THE         No. 12-cv-3419 (GBD)
SUMITOMO TRUST AND BANKING CO., LTD., THE
NORINCHUKIN BANK, MITSUBISHI UFJ TRUST AND
BANKING CORPORATION, SUMITOMO MITSUI BANKING
CORPORATION, J.P. MORGAN CHASE & CO., J.P. MORGAN
CHASE BANK, NATIONAL ASSOCIATION, J.P. MORGAN
SECURITIES PLC, MIZUHO CORPORATE BANK, LTD.,
DEUTSCHE BANK AG, THE SHOKO CHUKIN BANK, LTD.,
SHINKIN CENTRAL BANK, UBS AG, UBS SECURITIES JAPAN
CO. LTD., THE BANK OF YOKOHAMA, LTD., SOCIÉTÉ
GÉNÉRALE SA, THE ROYAL BANK OF SCOTLAND GROUP
PLC, THE ROYAL BANK OF SCOTLAND PLC, RBS SECURITIES
JAPAN LIMITED, BARCLAYS BANK PLC, CITIBANK, NA,
CITIGROUP, INC., CITIBANK, JAPAN LTD., CITIGROUP
GLOBAL MARKETS JAPAN, INC., COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., HSBC
HOLDINGS PLC, HSBC BANK PLC, LLOYDS BANKING
GROUP PLC, ICAP EUROPE LIMITED, R.P. MARTIN
HOLDINGS LIMITED, MARTIN BROKERS (UK) LTD.,
TULLETT PREBON PLC, AND JOHN DOE NOS. 1-50,

                             Defendants.

 PLAINTIFF'S NOTICE OF MOTION FOR FINAL APPROVAL OF CLASS ACTION
  SETTLEMENT WITH THE BANK OF YOKOHAMA, LTD., SHINKIN CENTRAL
  BANK, THE SHOKO CHUKIN BANK, LTD., SUMITOMO MITSUI TRUST BANK,
    LIMITED, AND RESONA BANK, LTD., AND WITH MIZUHO BANK, LTD.,
 MIZUHO CORPORATE BANK, LTD., MIZUHO TRUST & BAKING CO., LTD, THE
  NORINCHUKIN BANK, AND SUMITOMO MITSUI BANKING CORPORATION
       Case 1:12-cv-03419-GBD-SLC Document 988 Filed 11/08/19 Page 2 of 3



        PLEASE TAKE NOTICE that, upon the accompanying memorandum of law, the

Declarations of Vincent Briganti and Brian J. Bartow, the Affidavit of Eric J. Miller, the exhibits

attached thereto, and the record herein, Plaintiff, by and through his undersigned counsel, will

respectfully move this Court, before the Honorable George B. Daniels, United States District Judge,

at the United States District Court, Southern District of New York, 500 Pearl Street, New York,

New York, on December 19, 2019 at 10:00 AM, for an order granting final approval of the

Settlement between Plaintiff and The Bank of Yokohama, Ltd., Shinkin Central Bank, The Shoko

Chukin Bank, Ltd., Sumitomo Mitsui Trust Bank, Limited,1 and Resona Bank, Ltd., and the

Settlement between Plaintiff and Mizuho Bank, Ltd., Mizuho Corporate Bank, Ltd.,2 and Mizuho

Trust & Banking Co., Ltd., The Norinchukin Bank, and Sumitomo Mitsui Banking Corporation, and

other relief set forth in the [Proposed] Final Approval Orders and the [Proposed] Final Judgments,

filed herewith.

Dated: November 8, 2019                              LOWEY DANNENBERG, P.C.
White Plains, New York
                                                     By: /s/ Vincent Briganti
                                                     Vincent Briganti
                                                     Geoffrey M. Horn
                                                     Peter D. St. Phillip
                                                     Sitso W. Bediako
                                                     44 South Broadway, Suite 1100
                                                     White Plains, New York 10601
                                                     Tel.: 914-997-0500
                                                     Fax: 914- 997-0035
                                                     vbriganti@lowey.com
                                                     ghorn@lowey.com
                                                     pstphillip@lowey.com
                                                     sbediako@lowey.com

                                                     Class Counsel

1
 Sumitomo Mitsui Trust Bank, Limited was formerly known, and was sued as The Sumitomo Trust and Banking Co.,
Ltd. (“STB”). The Chuo Mitsui Trust and Banking Company, Limited, which was also sued in the Laydon action,
merged into STB prior to the action to form Sumitomo Mitsui Trust Bank, Limited.
2
 On July 1, 2013, Mizuho Bank, Ltd. merged with Mizuho Corporate Bank, Ltd. After the merger, Mizuho Corporate
Bank, Ltd. was the surviving entity and Mizuho Bank, Ltd. dissolved. The new entity was renamed Mizuho Bank, Ltd.

                                                         2
Case 1:12-cv-03419-GBD-SLC Document 988 Filed 11/08/19 Page 3 of 3




                              Joseph J. Tabacco, Jr.
                              Todd A. Seaver
                              BERMAN TABACCO
                              44 Montgomery Street, Ste. 650
                              San Francisco, CA 94104
                              Tel.: 415-433-3200
                              Fax: 415-433-6282

                              Patrick T. Egan
                              BERMAN TABACCO
                              One Liberty Square
                              Boston, MA 02109
                              Telephone: 617-542-8300
                              Facsimile: 617-542-1194

                              Christopher Lovell
                              Gary S. Jacobson
                              LOVELL STEWART HALEBIAN
                              JACOBSON LLP
                              500 5th Avenue, Suite 2440
                              New York, NY 10110
                              Tel.: 212-608-1900
                              Fax: 212-719-4677

                              Additional Counsel




                                 3
